t c memo united_states tax_court flint industries inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date mark h allen kevin l kenworthy and frances f hillsman for petitioner david g hendricks for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following deficiencies in the federal_income_tax of flint industries inc and subsidiaries fye may deficiency dollar_figure big_number big_number big_number flint industries inc and subsidiaries hereinafter collectively referred to as petitioner filed a petition to redetermine the deficiencies ’ following concessions the issue presented for decision is whether the following worthless_stock and bad_debt deductions claimed by petitioner on its consolidated federal_income_tax returns for fiscal years ending fye date and are allowable under sec_165 and sec_166 fye may worthless_stock bad_debt dollar_figure dollar_figure big_number big_number --- big_number respondent contends that petitioner’s worthless_stock and bad_debt deductions must be disallowed because the amounts claimed as bad_debts were capital in nature and petitioner has failed to prove that the alleged bad_debts and worthless ‘petitioner reported net operating losses nols for fiscal years ended and which it carried back to prior years respondent’s adjustments reduced the nols available to be carried back to prior years resulting in the deficiencies determined by respondent in the notice_of_deficiency 7all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar or deutsche mark as appropriate - - stock were worthless in the taxable years the disputed deductions were claimed respondent concedes however that all of the disallowed worthless_stock and bad_debt deductions constitute a long-term_capital_loss for fye date findings_of_fact some of the facts and pertinent german law have been stipulated for purposes of these proceedings and are so found or stated the stipulations are incorporated herein by this reference i in general at the time the petition was filed flint industries inc flint was a corporation with its principal_place_of_business in tulsa oklahoma for all relevant years flint was the common parent of a group of affiliated corporations that fileda consolidated corporate_income_tax return for each of the taxable years at issue for all relevant years flint used the accrual_method of accounting and a fiscal_year ended may as a result of respondent’s determination that petitioner was not entitled to the claimed bad_debt deductions respondent made a corollary adjustment to petitioner’s interest_income respondent agrees that this adjustment will be resolved consistent with our resolution of the bad_debt issue petitioner also alleges error in the computation of the deficiencies the parties agree that the computational matters will be addressed in the rule computation in its reply brief petitioner states that only flint and its domestic subsidiaries filed consolidated_returns for the years at issue gunther a foreign_subsidiary was not eligible to be included and was not included in the consolidated_group q4e- during the years at issue flint was engaged primarily in the business of large-scale construction and oil_and_gas servicing flint’s ability to conduct its business successfully depended heavily upon flint’s maintaining good banking and surety relationships in the late 1970s and early 1980s flint directly or through its subsidiaries purchased three electronics companies one of which was w gunther gmbh gunther gunther was an electronic component manufacturing firm located in nurnberg germany it was organized as a german gesellschaft mit beshrankter haftung gmbh and was classified as a corporation for u s tax purposes gunther used the accrual_method of accounting and a fiscal_year ending on april il petitioner’s basis in glnther’s stock flint’s majority-owned subsidiary flint electronics co flint electronics purchased percent of gunther’s stock for dollar_figure during fye date during fye date flint electronics contributed dollar_figure to giinther’s capital as set forth more fully infra during fye date flint electronics contributed an additional dollar_figure million to gtinther’s capital as of date flint electronics’ adjusted_basis -although the parties stipulated to these facts several exhibits in the case appear to contradict the facts regarding ownership for example gunther’s commercial report for its fye date the audited financial statement required by continued - - in its gunther stock before taking into account the amounts at issue in this case was dollar_figure tii gunther's management and operations gunther’s geschaftsftihrer albert gtinther albert and its procurist hans kampfrad kampfrad controlled gunther’s day-to- day management and operations albert reported directly to flint’s president most of gunther’s products were switches relays and sensor devices such as those used for air bags and braking systems the market for these products was highly cost-sensitive because gunther had several competitors that made similar products at some point before gunther was an industry leader in air bag sensor technology subsequently however new products superseded gunther's technology and eroded its competitive advantage although gunther owned patents for some of its manufacturing processes by date gunther's patents had continued german law states that gunther is a wholly owned subsidiary of gordos international corp and gunther’s commercial report for its fye date states that gunther’s share capital was transferred from gordos international corp to flint electronics co we accept the parties’ stipulation however because the relevant facts regarding gulnther’s ownership by a member of the affiliated_group and petitioner’s adjusted_basis in gunther’s stock are not in dispute ‘the positions of geschdftsfiihrer and procurist in a german gmbh are similar to those of general manager and controller ina u s company however because the geschaftsftthrer and procurist were the only members of gunther’s senior management they had considerably more power and authority -- - little or no value because the underlying technology was widely available in other forms iv gunther's subsidiaries gunther was the majority owner of several subsidiaries that manufactured or sold products in india france switzerland and germany berlin the french and swiss subsidiaries were distribution outlets that sold gunther's products the berlin subsidiary was essentially a manufacturing subcontractor for gunther the indian subsidiary began as a joint_venture in it operated a manufacturing_facility that was supposed to produce gunther’s products at a lower cost gunther’s subsidiaries were valued at historical_cost book_value on gunther’s balance_sheet as of date the subsidiaries’ book values exceeded their fair market values v -flint’s guaranties of gunther’s bank loans and lease in the 1980s flint also provided some working_capital to gunther and guaranteed certain of gunther’s bank loans with one exception discussed below all of these guaranties were given between and during this period gunther did not have much equity it had a poor relationship with german banks and its earnings were erratic at some point before date without the knowledge or approval of flint’s management ’ gtinther obtained a loan of ‘although flint had imposed restrictions on the authority of continued roughly big_number deutsche marks dm from bankhaus reuschel reuschel in date when reuschel indicated it would demand immediate payment of the loan without flint’s guaranty flint guaranteed the loan because glunther was operating at a loss by then flint’s management knew that guaranteeing the reuschel loan was risky still flint extended the guaranty as it saw no economically reasonable alternative short of advancing gunther the cash to repay the note gunther’s long-term liabilities also included a lease for gunther’s building in nurnberg this building was owned by actium leasobjekt gmbh co kg actium a limited_partnership gunther owned a 99-percent limited_partnership_interest in actium in the early 1980s shortly after acquiring gunther flint guaranteed the lease for gunther’s building in nurnberg gunther’s bank loans were listed on its balance sheets as notes payable as of date the principal balances of gltinther’s notes payable to banks totaled dollar_figure and accrued continued gunther’s management to enter into loans those restrictions on management's actual authority were unenforceable with regard to third parties because managers of a german gmbh have statutory authority to represent and bind the company in transactions with third parties son average deutsche mark was worth approximately cents during the years at issue flint decided to terminate albert at least partly because of this transaction the terms of his severance were being negotiated when flint discovered the omega transaction discussed infra at which point albert was abruptly fired --- - interest thereon totaled dollar_figure gtinther also owed actium dollar_figure under the terms of its lease ’ vi petitioner’s efforts to sell gunther during in petitioner decided to focus on its core businesses and began efforts to sell gunther and its other electronics subsidiaries petitioner engaged investment bankers in the united_states and in germany to find potential buyers and the bankers endeavored to do so during and as part of the sales effort petitioner and its agents contacted hundreds of potential purchasers and serious discussions were held with more than companies in petitioner negotiated a letter of intent with a potential purchaser ametek to sell gunther for dm million the consideration included flint's release from its guaranties of gunther's bank loans in late however ametek withdrew its letter of intent for undisclosed reasons while conducting its due diligence investigation this withdrawal coincided with rising oil prices during the gulf war and a general downturn in the buropean auto industry during which the electronics and automotive industries suffered setbacks giinther’s liabilities were stated in deutsche marks the amounts in this paragraph have been converted to u s dollars using an exchange rate of vii gunther's financial demise as of fye date the income statement of gunther and its subsidiaries showed a net profit of dollar_figure during fye date petitioner began advancing cash to gunther so that gunther could service its bank loans and meet its short-term financial obligations as of fye date the income statement of gunther and its subsidiaries showed a net_loss of dollar_figure barly in fye date gunther management's interim reports to petitioner showed a fiscal-year-to-date loss of roughly dm million dollar_figure approximately from petitioner’s perspective this result was a disaster gunther was unable to pay its bank loans and trade payables currently out of cashflow generated from its operations and consequently petitioner had to advance the necessary funds to prevent a default by gunther on the guaranteed bank loans sometime later in fye date gunther’s management reported that a capital_contribution in the amount of dollar_figure million was required to avert statutory bankruptcy under german law petitioner made the requested contribution_to_capital after gtnther’s management projected significant improvement in operating results for the latter half of gunther’s fye date petitioner’s management first became aware of the true severity of gunther’s financial problems during date when -- - it discovered a transaction that would become known as the omega transaction a the omega transaction and petitioner's discovery of misleading financial reporting by giinther’s management in the omega transaction gunther transferred machinery to omega-reed gmbh omega a no-asset corporation owned by one of gunther’s former employees in exchange for omega’s promise to produce switches for gunther at a reduced cost and for a promise to pay in the future despite omega’s tenuous financial condition no security_agreement was executed in connection with the transfer in an apparent effort to hide gunther’s true financial condition gunther’s management originally reported a profit of dm big_number on the omega transaction and booked the amount due as a receivable from omega in gunther’s books_and_records for fye date any profit however was contingent upon the receipt and sale of omega products to gunther's customers over a multiyear period and thus was extremely speculative after petitioner discovered the omega transaction in date flint's president paul k lackey jr dispatched senior management to germany immediately and mr lackey soon followed ‘the alleged profit was backed out and recharacterized in gunther’s commercial report for fye date and litigation was filed to recover the machinery although gunther eventually recovered at least some of its machinery the machinery had been stripped of its operating controls and essentially was worthless by the time the machinery was recovered petitioner began to investigate gunther’s financial condition and discovered that gunther’s management had concealed the magnitude of gunther’s operating losses by capitalizing expenses into phony inventory incorrectly accounting for inventory and overstating receivables with gunther's subsidiaries on date mr lackey fired albert because among other reasons petitioner had discovered that albert had orchestrated the coverup for a short time after albert was fired kampfrad acted as geschaftsfthhrer but as mr lackey suspected that kampfrad had been involved in the coverup mr lackey eventually dismissed him as well b glunther’s true financial condition as of fye april in addition to the investigation by petitioner’s management discussed above gunther’s german auditors conducted an audit in connection with the preparation of gunther’s commercial report for its fye petitioner’s investigation revealed that gunther’s liabilities substantially exceeded the book_value of its assets as of date and that gunther was currently unable to pay its bank loans and other liabilities the audit revealed that for its fye guunther had incurred a net_loss from operations of dm big_number and that it had a deficit not covered by equity of dm big_number determined under german accounting standards c bankruptcy under german law under german bankruptcy law the geschaftsfthrer of a gmbh must file a bankruptcy proceeding at the latest within weeks of the gmbh’s becoming overindebted or insolvent ’ for purposes of german bankruptcy law a gmbh is overindebted when its liabilities exceed its assets and it is insolvent when it cannot pay its immediately due debts on a permanent basis for the foreseeable future a gmbh’s bankruptcy allows its creditors to accelerate the debts owed to each creditor and to pursue collection of guaranteed debt from the guarantors in addition a creditor of an overindebted or insolvent gmbh is authorized to file for the gmbh’s bankruptcy if a shareholder of a bankrupt gmbh has made loans to or assumed other liabilities of a bankrupt gmbh including payments of guaranteed debt and the german bankruptcy court determines that such loans assumptions or payments were made at a time when the gmbh was overindebted or insolvent the bankruptcy court can deny the shareholder repayment of such amounts within year after bankruptcy proceedings are opened the administrator may challenge any transaction by the bankrupt gmbh prejudicing creditors that occurred within months of the beginning of the bankruptcy proceeding if such transaction ’pailure to do so is a criminal offense under german law occurred while the gmbh was overindebted or insolvent or within days prior to the gmbh’s becoming overindebted or insolvent and the other party to the transaction knew of such overindebtedness or insolvency and any transaction by the gmbh regardless of when such transaction occurred the purpose or intent of which was to prejudice creditors if such transaction occurred at a time reasonably connected to a subsequent bankruptcy in order to avoid bankruptcy under german law the owners of a gmbh are required to endorse a plan aimed at improving the gmbh’ s financial stability as determined under applicable german accounting principles d petitioner’s evaluation of giinther’s financial condition faced with gunther’s catastrophic net_loss for fye date petitioner’s management considered its options with respect to gunther it ascertained the fair_market_value of glunther’s assets looking for any asset whose fair_market_value so exceeded its book_value that the asset might be converted into cash to pay down bank loans flint had guaranteed it attempted to identify any liabilities not reflected on gunther’s books that could arise if gunther were sold or liquidated or if gunther were forced into bankruptcy most importantly petitioner analyzed available options in order to ascertain which option would result in the smallest financial loss to petitioner from gunther’s financial collapse as a result of this analysis petitioner’s management concluded that the option most likely to minimize petitioner’s losses with respect to gtnther was to prevent gunther’s bankruptcy and any default on gunther’s bank loans while petitioner paid down the guaranteed bank loans and attempted to find a purchaser for gunther once petitioner’s management concluded that gunther was no longer a viable going concern that gunther must be sold or otherwise_disposed_of and that its disposal would generate a loss it presented its plan to petitioner’s board_of directors on date petitioner’s board_of directors approved the plan to dispose_of gunther and petitioner adopted discontinued operations treatment with respect to gunther’s operations in preparing petitioner’s consolidated financial statements as of date be discontinued operations treatment petitioner has prepared its consolidated financial statement in accordance with u s generally_accepted_accounting_principles u s gaap since u s gaap requires a company to treat a business segment or unit as a discontinued operation when the company makes a decision to dispose_of the business segment or unit and management expects to incur a loss on the disposal when a company adopts discontinued operations treatment with respect to a business unit u s gaap requires management to -- - assess the period of time operations will continue until disposal and the expected results of operations over that time period u s gaap also requires management to evaluate the expected outcome from the disposal of the business unit in order to do so management is reguired to adjust the value of the unit’s assets from book_value to net realizable value ’ after conducting a review of gunther’s assets and obtaining appraisals where necessary petitioner’s management concluded the values of most of gunther’s book assets must be adjusted downward to reflect that their net realizable values were lower than their book values the value of gunther's ownership_interest in actium must be adjusted upward to reflect its net realizable value in excess of book_value and gunther’s liabilities substantially exceeded the fair_market_value of gunther’s assets as of date on its consolidated statement of operations and retained earnings for fye date petitioner reported a loss from 3for federal estate gift and income_tax purposes fair_market_value means the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 110_tc_189 although net realizable value is an accounting concept which apparently refers to the net value realizable from the sale or disposition of a business unit and or its assets and is not necessarily the same as fair_market_value we are satisfied that petitioner’s management calculated the fair_market_value of gunther’s assets and that those values were considered in determining the net realizable value of gunther’s assets for financial statement purposes -- - discontinued operations attributable to giinther of dollar_figure before income taxes after reducing the loss for an income_tax benefit of dollar_figure petitioner reported a net_loss attributable to gtinther of dollar_figure on its consolidated balance_sheet for fye date petitioner reported a net liability from discontinued operations attributable to gunther of dollar_figure consisting of a projected loss during the phaseout period of dollar_figure and a projected loss on the final sale of gulnther’s assets of dollar_figure f the intercompany account flint and its subsidiaries used an intercompany account to record various charges and credits among the different companies intercompany account balances were recorded in the books_and_records of the companies as accounts_receivable payable and accrued interest at a market rate gunther’s intercompany account balance during the years at issue consisted of the following components a corporate charges b interest charges c allocations of expenses_incurred on a group basis for flint and its subsidiaries eg insurance d intercompany purchases and e cash advances ie cash paid directly to banks or advanced to gunther for that purpose and cash advanced to gunther for the purpose of meeting other short-term financial obligations such as payroll the following table shows gunther’s intercompany account balances for - the fye date-94 the composition of giinther’s intercompany account balances for the fye date-94 the amount of gunther’s bank loans assumed by petitioner during fye date and certain waivers of intercompany account balances discussed infra balance balance owed owed by by to waivers to group giinther of giinther bank fiscal corporate interest_expense interco cash before interco after debt year charge charge allocation purchases advances waivers balance waivers assumption --- --- --- --- --- dollar_figure --- --- --- --- --- --- --- --- big_number --- --- --- --- --- --- --- --- big_number --- --- --- --- --- --- --- --- big_number --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- big_number --- --- --- --- --- --- --- --- big_number --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- big_number --- --- --- --- --- --- --- --- big_number --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number --- --- --- big_number big_number big_number big_number big_number big_number big_number big_number big_number --- big_number big_number dollar_figure dollar_figure --- big_number big_number big_number --- big_number big_number big_number big_number dollar_figure gunther made no payments on its intercompany account balance during fye date or petitioner did not expect advances it made to gunther or on gunther’s behalf during fyb date and to be repaid the record does not reflect the specific charges before fye date -- - g petitioner’s plan to dispose_of gunther gunther’s financial condition as of date was so bad that petitioner could have forced gunther to file for bankruptcy simply by withholding additional financial support petitioner discussed bankruptcy but decided to pursue an orderly disposition of gunther to minimize petitioner’s losses from gunther’s financial collapse and to avoid triggering contingent and or potential liabilities which did not appear on gunther’s balance_sheet the plan included making payments on the guaranteed bank loans to prevent gunther’s default until a purchaser could be found shoring up gunther’s german balance_sheet by waiving petitioner’s right to collect a portion of gunther’s intercompany account balance and minimizing petitioner’s exposure on the lease guaranty by purchasing gunther's interest in actium the first waiver subject_to reinstatement under german gmbh law a formal contribution to the capital of a gmbh by its owner requires an amendment to the gmbh’s charter which must be effected in accordance with german gmbh law an informal contribution to a german gmbh however does not require a charter amendment one type of informal shareholder financing available to a german gmbh is a waiver of a shareholder’s loan to the gmbh a waiver of a shareholder's loan subject_to reinstatement is a form of contingent debt that can return a subsidiary gmbh to technical solvency for german law purposes a waiver of a shareholder’s loan to a gmbh can be made subject_to the condition that the loan will be reinstated as soon as the financial condition of the subsidiary gmbh has improved to permit repayment out of surplus capital when a waiver subject_to reinstatement is given interest for the period of time during which the loan had been waived can be imposed upon the subsidiary gmbh as part of its plan to dispose_of gunther and in order to forestall the filing of a bankruptcy proceeding with respect to gunther petitioner waived portions of gunther’s intercompany account balance the first waiver executed on date involved several steps first flint assigned dollar_figure million of glnther’s intercompany account balance to flint electronics next flint klectronics formally waived the receivable in order to create a sound financial basis for future operations and to recapitalize gunther the waiver was subject_to the condition that at such time that the net egquity of gunther exceeds its registered capital the waived amount will at flint brlectronic’s option be owed by gunther again flint blectronics recorded the waived intercompany receivable as contributed capital this first waiver effectively reclassified dollar_figure million of the intercompany account payable on giinther’s books as equity thereby enabling gunther to issue its fye date commercial report and avoid statutory bankruptcy ’ the actium transaction the next part of petitioner’s plan to minimize its exposure involved the purchase of gunther's interest in actium unlike virtually every other asset on glunther’s german balance_sheet the fair_market_value of gtnther’s partnership_interest in actium exceeded its book_value petitioner concluded that if gtnther were to sell its interest in actium to an affiliated company the resulting net cashflow could be used to pay down gunther’s liabilities while minimizing petitioner’s potential exposure in the event of gunther’s bankruptcy petitioner organized a subsidiary investors capital company icc which purchased gunther’s ownership_interest in actium in date for its fair_market_value of approximately dollar_figure the fair_market_value of giinther’s interest in actium was determined by an independent third-party appraisal because petitioner was concerned that the transaction could be reversed in bankruptcy the purchase yielded a positive cashflow to giinther of dm big_number 'giinther’s auditors would not issue financial statements for fye date that showed liabilities in excess of assets one of the conditions resulting in statutory bankruptcy ‘the return of a related sinking_fund and an amount attributable to tenant improvements increased the funds available to pay down gunther’s liabilities from approximately dm big_number continued --- - to ensure that all of gunther’s creditors benefited from the actium sale flint directed gunther to use percent of the cash generated by the actium sale to pay down gunther’s guaranteed bank loans in proportion to their balances the remaining cash was used to pay employee salaries trade creditors and tenant improvements none of the sale proceeds were used to repay any part of the intercompany account balance owed by gunther to petitioner h petitioner’s efforts to dispose_of gunther throughout the period following discovery of the omega transaction and dismissal of gunther's management petitioner continued gunther’s operations while seeking potential purchasers for gunther and its product lines petitioner retained investment banks and brokers but there was very little interest in gunther before the purchase of gunther by gunther america inc gait during fye date discussed infra only one offer to purchase gunther was received in date celduc one of gunther's principal competitors offered to purchase gunther if petitioner contributed cash of dm million approximately dollar_figure and made guaranties and concessions worth several million dollars more after unsuccessful efforts to negotiate a more favorable deal petitioner ultimately te continued to approximately dm million -- - rejected celduc's offer and continued to seek other potential purchasers generally from date forward one of petitioner's board members or corporate officers was onsite in germany to supervise gunther’s management and keep petitioner informed of developments despite petitioner’s supervision gunther continued to report operating losses in fye date and in date petitioner hired elson nowell as geschaftsfthrer upon becoming geschaftsfthrer mr nowell discovered that gunther had inflated the value of its inventory by cycling old inventory through its subsidiaries this discovery necessitated additional substantial writeoffs in connection with the preparation of gunther’s commercial report for its fye date on date in order to make gunther more appealing to potential purchasers petitioner arranged an additional waiver of gtinther’s intercompany receivable flint assigned dollar_figure of its intercompany receivable to flint electronics which then waived the receivable subject_to reinstatement this second waiver was identical in all practical aspects to the first under accounting principles applicable to an electronics firm such as gunther older inventory is written down to progressively lower values to account for its obsolescence and reduced market_value gunther avoided this writedown by transferring assets among the subsidiaries - waiver and was made to create a sound financial basis for future operations and to recapitalize gunther sometime between january and date petitioner finally found a purchaser for gunther robert p romano an individual who had worked for one of flint's other electronics subsidiaries and had started an electronics company of his own agreed to purchase gunther through gai a corporation formed to acquire gunther under the terms of a sale agreement dated date gai gave flint electronics a promissory note for dm big_number flint assumed all of giinther's remaining bank debt dollar_figure and forgave the remaining intercompany receivable balance dollar_figure and flint electronics relinguished its right to reinstate the waived intercompany receivable dollar_figure gai’s promissory note provided for minimum principal and interest payments beginning in fye date and specified that the payment schedule would accelerate if gai sold assets other than in the ordinary course of business or became profitable petitioner bargained for the note to discourage gai from liguidating gunther gai retained mr nowell as geschaftsftuhrer in the years following the sale of gunther the company reported a small operating loss followed by marginal profits in the first year payment under the promissory note became due gai gtnther - paid approximately dm big_number to one of flint’s subsidiaries pursuant to the promissory note viii gunther’s value as of date as of date gunther's liabilities excluding the intercompany account payable of dollar_figure owed to flint and the reserve for guunther’s projected fye date operating loss of dollar_figure million exceeded the fair_market_value of its assets by at least dollar_figure million as of date and for the foreseeable future gunther was unable to pay its guaranteed bank loans and other obligations when due ix deductions claimed for fye date petitioner claimed a worthless_stock deduction of dollar_figure petitioner’s adjusted_basis in glnther’s stock without regard to our discussion herein under sec_165 and a bad_debt deduction of dollar_figure the intercompany account balance as of date under sec_166 for fye date petitioner claimed an additional worthless_stock deduction of dollar_figure and a bad_debt deduction of dollar_figure the worthless_stock deduction equaled the amount of the first waiver subject_to reinstatement less the amount claimed as a bad_debt deduction on petitioner’s fye return the bad_debt deduction equaled the intercompany account balance as of date - - for fye date petitioner reduced its income by dollar_figure ' this amount consisted of the ending balance of gunther’s intercompany account as of date that had not yet been written off for federal_income_tax purposes dollar_figure and the amount of gunther’s guaranteed bank loans petitioner assumed dollar_figure xx notice_of_deficiency in the notice_of_deficiency respondent disallowed petitioner’s deductions for bad_debts and worthless_stock attributable to gunther that were claimed for fye date and increased petitioner’s income for fye date and reduced petitioner’s net operating losses for fye and accordingly respondent recharacterized the disallowed deductions as long-term_capital_losses and recomputed the net_operating_loss carrybacks allowable for fye and respondent also determined that other adjustments were required which have since been resolved by agreement or are computational 8tn the notice_of_deficiency respondent proposed an adjustment increasing petitioner’s income by dollar_figure for briefing and argument purposes however the parties have treated the disputed adjustment as the disallowance of a bad_debt deduction - - opinion i bad_debt deductions sec_166 authorizes a taxpayer to deduct any debt that becomes worthless within the taxable_year nonbusiness bad_debts are treated as losses resulting from the sale_or_exchange of a short-term capital_asset sec_166 b b business bad_debts are deductible as ordinary losses to the extent of the taxpayer’s adjusted_basis in the debt sec_166 in order for petitioner to prevail on the bad_debt issue petitioner must first establish that a bona_fide debt existed between petitioner and gunther which obligated gunther the alleged debtor to pay petitioner a fixed or determinable sum of money the debt was created or acquired in or in connection with petitioner’s trade_or_business and the debt became worthless in the year the bad_debt deduction was claimed sec_166 405_us_93 95_tc_257 55_tc_85 52_tc_147 a gift or contribution_to_capital is not debt within the meaning of sec_166 calumet indus inc v commissioner supra pincite 91_tc_575 petitioner bears the burden of proving that it is -- p7 - entitled to a business_bad_debt deduction under sec_166 rule a 290_us_111 petitioner contends it properly deducted the intercompany account balances owed to it by gunther as business bad_debts under sec_166 respondent disagrees contending that the amounts constituting the intercompany account balances hereinafter collectively referred to as advances were contributions to the capital of gunther and that even if the advances qualify as bona_fide debt the debts were not worthless in the years the deductions were claimed a were the advances made to gunther and charged to the intercompany account bona_fide debt in general in order for us to find that a bona_fide debt was created for purposes of sec_166 petitioner must prove that there was a genuine intention to create a debt with a reasonable expectation of repayment and that the intention was consistent with the economic reality of creating a debtor-creditor relationship 61_tc_367 whether the requisite intention to create a true debtor-creditor relationship existed is a question of fact to be determined from a review of all the evidence id factors the burden_of_proof provisions of sec_7491 do not apply here because the examination in this case began before date see internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 - - we ordinarily consider in our analysis include but are not limited to the name given to the certificate evidencing the indebtedness the presence or absence of a fixed maturity_date the source of payments the right to enforce repayment any increase in management participation as a result of the advances the status of the advances in relation to debts owed to regular corporate creditors the intent of the parties thin or adequate capitalization the identity of interest between creditor and stockholder payment of interest only out of profits the ability to obtain loans from outside lending institutions the extent to which the advance was used to acquire capital assets and the failure of the corporation to repay on the due_date am offshore inc v commissioner 97_tc_579 see also calumet indus inc v commissioner supra pincite 93_tc_382 factors 74_tc_476 factors no single factor is determinative and not all factors are applicable in each case dixie dairies corp v commissioner supra pincite the various factors are only aids in answering the ultimate question whether the investment analyzed in terms of its economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a strict debtor-creditor - - relationship 398_f2d_694 3d cir before we apply the factors however we must first identify the relevant date that governs our analysis ordinarily we must examine an advance as of the date it is made to decide whether it qualifies as bona_fide debt when an advance takes the form of a payment required by a guaranty however we must examine the circumstances existing on the date the guaranty is given sec_1_166-9 income_tax regs petitioner contends that we must divide the amounts recorded in the intercompany account into two categories----amounts reducing gunther’s guaranteed bank loan balances and amounts paid on other obligations petitioner asserts that all amounts paid towards the bank loans were payments required by flint’s guaranties and must be analyzed as of the dates of the guaranties respondent contends that none of the payments applied to gunther’s bank loans were payments that flint was required to make under its guaranties and that all of the advances including those applied to the guaranteed bank loans must therefore be analyzed as of the dates the payments were made petitioner did not prove that any of the banks declared a default on any of gunther’s guaranteed bank loans or demanded that petitioner pay under the guaranties or that petitioner actually made guaranty payments and if so in what amount we -- - conclude therefore that because petitioner has failed to prove that any of the payments charged to the intercompany account were guaranty payments for purposes of our analysis under sec_166 we must evaluate all of the advances constituting gunther’s intercompany account balance as of the years the advances were paid and recorded in the intercompany account applying the factors we proceed to examine the advances under the traditional multifactor approach cf 508_f2d_462 10th cir affg tcmemo_1972_127 respondent’s determination as to whether a shareholder’s advance is debt or equity is presumed to be correct 23_tc_408 affd 236_f2d_159 6th cir a name given to certificate the advances in question were not memorialized by any promissory note or other documentation characterizing the advances as debt consequently both parties agree that this factor is not relevant to our analysis b presence or absence of fixed maturity_date the presence of a fixed maturity_date indicates a fixed obligation to repay a characteristic of a debt obligation the absence of the same on the other hand would indicate that repayment was in some way tied to the fortunes of the business --- - indicative of an equity advance 464_f2d_394 5th cir see also sec_385 am offshore inc v commissioner supra pincite evidence that a creditor did not intend to enforce payment or was indifferent as to the exact time the advance was to be repaid belies an arm’s-length debtor-creditor relationship see generally gooding amusement co v commissioner supra pincite- petitioner acknowledges that there was no fixed date for gunther’s repayment of petitioner’s advances but argues that the history of repayment before fye date demonstrates that a fixed repayment schedule was unnecessary petitioner also contends but did not prove that all members of the consolidated_group used the intercompany account in the same manner and thus this factor should not favor equity the record in this case establishes that the intercompany account was an open account with a running balance and no fixed date for repayment while flint and its subsidiaries may have used the account in a similar fashion any similarity in usage does not change the fact that petitioner did not prove there was any deadline for repayment of balances owed among the companies this factor favors respondent’s position - - cc source of the payments if the source of the debtor’s repayment is contingent upon earnings or is from a restricted source such as a judgment recovery dividends or profits an equity_investment is indicated estate of mixon v united_states supra pincite calumet indus inc v commissioner t c pincite dixie dairies corp v commissioner t c pincite in such a case the lender acts ‘as a classic capital investor hoping to make a profit not as a creditor expecting to be repaid regardless of the company’s success or failure ’ calumet indus inc v commissioner supra pincite quoting 862_f2d_112 7th cir when circumstances make it impossible to estimate when an advance will be repaid because repayment is contingent upon future profits or repayment is subject toa condition_precedent or where a condition may terminate or suspend the obligation to repay an equity_investment is indicated 351_f2d_646 petitioner acknowledges that repayment of the advances was dependent upon gunther’s earnings therefore the only question is the weight to be given this factor we conclude that this factor favors respondent’s position and that it is entitled to considerable weight because gunther had no available source of repayment other than its earnings and during the years the - - advances were made petitioner knew there was very little if any possibility that the advances would ever be repaid d the right to enforce repayment a right to enforce the repayment of amounts advanced to another which is conferred on the entity making the advances is indicative of bona_fide debt estate of mixon v united_states supra pincite am offshore inc v commissioner t c pincite petitioner failed to introduce any evidence regarding the operation of the intercompany account in fye date ' and thereafter or the terms applicable to any account balance other than with respect to interest because petitioner bears the burden_of_proof petitioner’s failure to introduce evidence regarding this factor weighs against petitioner’s position e increase in management participation if a creditor receives a right to participate in the management of a business in consideration for an advance to the business such participation tends to demonstrate that the advance was not a bona_fide debt but rather was an equity_investment am offshore inc v commissioner supra pincite aven the advances made during fye date were made at a time when glinther had suffered a downturn in its business and repayment was dependent on earnings ithe intercompany account balance owed by giinther as of date consisted in part of amounts advanced during fye date unless otherwise noted our analysis covers advances in fye date as well as those in later years - -- before petitioner learned of glnther’s dire financial condition gunther’s local management ran its day-to-day operations with oversight from petitioner after petitioner learned of gunther’s financial problems petitioner’s management became more actively involved in gunther’s operations eventually assuming direct control although respondent argues that this factor favors equity we reject the argument petitioner did not receive an increased role in gunther’s management during fye and in exchange for petitioner’s advances rather petitioner’s increased participation in management was a necessary part of its effort to prevent gunther’s financial collapse from becoming public this factor is neutral f status equal or inferior to other creditors whether an advance is subordinated to regular creditors bears on whether the taxpayer was acting as a creditor or an investor estate of mixon v united_states supra pincite in addition failure to demand timely repayment effectively subordinates the intercompany debt to the rights of other creditors who receive payment in the interim am offshore inc v commissioner supra pincite citing inductotherm indus inc v commissioner tcmemo_1984_281 affd without published opinion 770_f2d_1071 3d cir petitioner effectively subordinated its intercompany advances to gunther for the benefit of third-party creditors in -- - two ways first petitioner caused gunther to distribute the net_proceeds from the actium transaction as part payment to the banks and trade creditors to whom gunther was liable but no part of the proceeds was used to repay the intercompany account balance second when petitioner waived portions of gunther’s intercompany account balance it effectively subordinated the intercompany account balance to other creditors subordination of the advances strongly indicates equity this factor favors respondent’s position g intent of the parties t he inquiry of a court in resolving the debt-equity issue is primarily directed at ascertaining the intent of the parties a r lantz co v united st424_f2d_1330 9th cir citing 314_f2d_620 9th cir affg in part and revg in part t c memo before the waivers of portions of the intercompany account balance owed to petitioner by gunther both companies treated the intercompany account balance as debt in that the outstanding account balance accrued interest the intercompany account balance was recorded as an account payable by gunther and an account receivable by petitioner on their respective financial statements although petitioner treated the intercompany account balance as debt on its books_and_records and referred to the account balance as a debt owed to it by gunther it is obvious that - - neither petitioner nor gunther intended or reasonably could have intended the advances’ to be bona_fide debt petitioner made the advances to keep gtinther from defaulting on its bank loans and other obligations during fye date and petitioner knew the advances were risky but made them anyway during fye date and petitioner realized that it would not recover any of the amounts it had advanced to gunther or for gunther’s benefit and it continued to inject funds into gunther for the sole purpose of minimizing the losses it would incur before gunther’s disposal we conclude therefore that neither petitioner nor gunther genuinely intended the advances to be bona_fide debt or reasonably expected the advances to be repaid see sigmon v commissioner tcmemo_1988_377 this factor favors respondent’s position h thin or adequate capitalization inadequate or thin_capitalization is strong evidence of a capital_contribution where the debt-to-egquity ratio was initially high the parties realized that it would likely go higher and substantial portions of these funds were used for the purchase of capital assets and for meeting expenses needed to commence operations am offshore inc v commissioner supra -even the advances charged to the intercompany account during fye date were made to prevent a default on gunther’s bank loans and to provide working_capital - - pincite citing 375_f2d_36 5th cir in its reply brief petitioner maintains that gunther had a debt-to-egquity ratio of as of date petitioner did not explain precisely how it calculated the debt-to-equity_ratio nor did petitioner present any argument regarding the proper method for calculating the ratio petitioner also failed to explain why the debt-to-equity_ratio it calculated as of date supported its position that gunther was adequately capitalized during each of the taxable years at issue here the failures identified above combined with our review of evidence in the record lead us to conclude petitioner has failed to prove that the capitalization of guunther was adequate to meet its reasonably foreseeable business needs there is certainly ample evidence in the record from which an inference can be drawn that gunther’s capitalization was inadequate petitioner’s large 2petitioner apparently calculated the ratio by dividing gtinther’s total long-term liabilities of dollar_figure as of date by total stockholder’s investment of dollar_figure petitioner’s method of calculating the debt-to-egquity ratio ignores approximately percent of the total liabilities outstanding as of date and determines gunther’s equity based upon the book_value of gunther’s assets for example in some cases courts including this court have used the fair market values of assets rather than their book values to calculate debt-to-equity ratios e g 232_f2d_118 2d cir revg 21_tc_513 mason-dixon sand gravel co v commissioner tcmemo_1961_259 -- - cash infusions and gunther’s poor relationship with german banks suggest inadegquate capitalization although petitioner’s capital contributions to gunther in fye date and were substantial they were insufficient to staunch the flow of red ink caused by gunther’s negative cashflow for all relevant time periods therefore we conclude that this factor favors respondent’s position the identity of interest between creditor and shareholder at all relevant times a member of the consolidated_group was gunther’s sole shareholder advances made by a sole shareholder are more likely to be committed to the risk of the business and hence indicative of an equity_investment than are advances made by creditors who are not shareholders of the corporation ga pac corp v commissioner 63_tc_790 the sole shareholder is also less likely to be concerned than a third party would be with the safeguards normally used to protect such advances id petitioner’s status as sole shareholder obviously leads to an identity of interest which respondent argues strongly indicates an equity_investment petitioner argues that its greater involvement in gunther’s day- to-day management after gunther’s financial difficulties became apparent shows that it was more interested in protecting its interestss as a creditor ie its focus was on minimizing its -- -- liability under the guaranties and not on protecting its equity_investment in gunther the record in this case establishes that there was an identity of interest between petitioner’s role as creditor and as shareholder this factor favors respondent’s position j payment of interest only out of profits this factor is essentially the same as the third factor the source of the payments 827_f2d_1409 9th cir it focuses however on how the parties to the advances treated interest as we have stated a true lender is concerned with interest id pincite citing estate of mixon v united_states f 2d pincite the failure to insist on interest payments indicates that the payors expect to be paid out of future earnings or through the increased market_value of their equity_interest am offshore inc v commissioner supra pincite citing 396_f2d_630 5th cir although the intercompany account balance accrued interest which was added to the yearend account balance reflected in the books_and_records of both petitioner and gunther gunther did not and financially could not make any interest payments during fyb date or payment of the accrued interest was entirely dependent on profits that gunther did not have and -- - was not likely to have in the future on balance this factor favors respondent’s position k ability of gunther to obtain funds from outside lending institutions t he touchstone of economic reality is whether an outside lender would have made the payments in the same form and on the same terms 89_tc_816 citing 555_f2d_364 3d cir see also calumet indus inc v commissioner t c pincite the record contains only vague and limited information on gunther’s financial status before fye date and no evidence tending to prove that gunther could have obtained comparable loans from unrelated financial institutions the limited evidence regarding gunther’s financial condition before fyb date tends to show that gunther was not ina position to obtain substantial funding from any financial_institution without meaningful security guaranties from a third party and fixed payment terms petitioner’s financial support of gunther through the mechanism of the intercompany account had none of these characteristics and was far more speculative see fin hay realty co v united_states f 2d pincite dixie dairies corp v commissioner t c pincite this factor favors respondent’s position the extent to which the advances were used to acquire capital assets respondent concedes that the advances to gunther were used primarily to service existing bank loans and that therefore this factor is not relevant m failure to repay on the due_date petitioner’s advances to gunther were made pursuant to an open account arrangement with no fixed date for repayment consequently this factor is not relevant to our analysis conclusion upon consideration of the above factors we hold that gunther’s intercompany account balance during and after fye date was not a bona_fide debt within the meaning of sec_166 and that petitioner is not entitled to the bad_debt deductions it claimed under sec_166 we treat the advances recorded in the intercompany account instead as capital contributions which created basis in glnther’s stock datamation servs inc v commissioner tcmemo_1976_252 b guaranteed bank loan assumed by petitioner in for fye date petitioner claimed the equivalent of a bad_debt deduction for the guaranteed bank debt assumed as part of gai’s acquisition of gtinther petitioner argues that because it was an accrual basis taxpayer entitled to a deduction when all our holding eliminates the need to discuss the remaining requirements of sec_166 - events that fix the liability have occurred and the amount of the liability can be determined with reasonable accuracy its assumption of liability for gtnther’s bank loans it had guaranteed should give rise to an immediate deduction we disagree a taxpayer’s assumption of liability for guaranteed bank debt does not give rise to an immediate deduction even when the taxpayer utilizes the accrual_method of accounting and even when there is no right of subrogation or the right of subrogation is worthless 99_tc_482 affd without published opinion 33_f3d_62 10th cir rather the event giving rise to a deduction is the taxpayer’s payment of the liability id pincite the record in this case establishes only that flint assumed liability for gunther’s guaranteed bank loans during fye date petitioner introduced no evidence establishing how much if any of the bank loans flint actually paid during fye date after it assumed liability for them consequently we hold that petitioner has failed to prove it is entitled to a bad_debt deduction equal to the amount of the guaranteed bank loans assumed during fye date the assumption of liability also does not create any basis until the obligation is paid sec_1_166-9 income_tax regs -- - ti worthless_stock deductions a deduction claimed on fye date return we now consider whether petitioner’s shares of gtnther’s stock were worthless as of date petitioner claimed a worthless_stock deduction for fye date in an amount equal to its basis ’ in its giinther shares as of date petitioner asserts that it is entitled to the deduction under sec_165 because the shares became worthless during fye date respondent asserts that petitioner has failed to prove its shares of gtlnther’s stock became worthless in both its opening and reply briefs petitioner asserted it was entitled to claim an increased worthless_stock deduction in the event we held that items constituting the intercompany account balance were capital contributions respondent did not dispute that such capital contributions increased petitioner’s basis respondent contended only that gtinther was not worthless petitioner’s adjusted_basis in its gunther stock as of date was dollar_figure before any adjustment attributable to the bad_debt issue our conclusion that amounts constituting the intercompany account balance as of fye date and were contributions to gunther’s capital when made means that petitioner’s adjusted_basis in gunther’s stock as of date must be increased by the intercompany account balance as of that date petitioner’s adjusted_basis in gunther’s stock as of date recomputed in accordance with this opinion was dollar_figure our analysis of whether gtinther’s stock was worthless must take into account the increased equity and decreased liability resulting from our decision on the bad_debt issue see datamation servs inc v commissioner tcmemo_1976_252 -- -- sec_165 authorizes a domestic_corporation owning sec_165 provides in pertinent part sec_165 worthless securities --- general_rule --if any security which is a capital_asset becomes worthless during the taxable_year the loss resulting therefrom shall for purposes of this subtitle be treated as a loss from the sale_or_exchange on the last day of the taxable_year of a capital_asset security defined --for purposes of this subsection the term security means--- a a share of stock in a corporation b a right to subscribe for or to receive a share of stock in a corporation or c a bond debenture note or certificate or other evidence_of_indebtedness issued by a corporation with interest_coupons or in_registered_form securities in affiliated_corporation ---for purposes of paragraph any security ina corporation affiliated with a taxpayer which is a domestic_corporation shall not be treated as a capital_asset a corporation shall be treated as affiliated with the taxpayer only if-- a stock possessing at least percent of the voting power of all classes of its stock and at least percent of each class of its nonvoting_stock is owned directly by the taxpayer and b more than percent of the aggregate of its gross_receipts for all taxable years has been from sources other than royalties rents except rents derived from rental of properties to employees of the corporation in the ordinary course of its operating business dividends interest continued - - stock of an affiliated domestic or foreign corporation’ to claim an ordinary_loss with respect to the affiliated corporation’s stock that becomes wholly worthless during the taxable_year sec_165 sec_1_165-5 income_tax regs a corporation claiming a worthless_stock loss under sec_165 must prove that the stock in question had value at some point during the taxable_year in which worthlessness is claimed but ceased to have both liquidating value and potential value by the end of that year sec_165 71_tc_955 50_tc_369 affd 424_f2d_1 6th cir 38_bta_1270 affd 112_f2d_320 7th cir the standard we apply is whether a prudent businessperson would have considered the stock of the affiliated_corporation to be worthless by the end of the taxable_year for which a worthless_stock loss under sec_165 is claimed steadman v commissioner supra continued except interest received on deferred purchase_price of operating_assets sold annuities and gains from sales or exchanges of stocks and securities for purposes of sec_165 an affiliated_corporation is one in which the taxpayer owns directly stock possessing at least percent of the voting power of all classes of such corporation’s stock and at least percent of each class of such corporation’s nonvoting_stock sec_1_165-5 a income_tax regs - did gunther have value during fye as shown in the consolidated report column of gunther’s balance_sheet as of date gunther had a positive net_worth of dollar_figure respondent does not dispute that giinther had value during fye date it argues only that petitioner has failed to prove gunther was worthless on date did gluunther lack liguidation value as of date a corporation lacks liquidation value when its liabilities exceed the value of its assets steadman v commissioner supra pincite following an investigation petitioner concluded that gunther’s liabilities substantially exceeded the aggregate fair_market_value of gunther’s assets and that petitioner would receive nothing upon giinther’s liquidation in fact petitioner has demonstrated to our satisfaction that its conclusion was accurate and that its management searched diligently for any of gunther’s assets that had a fair_market_value in excess of book_value which could be liquidated to pay down the guaranteed bank loans and mitigate petitioner’s losses from its investment in giinther giinther’s consolidated balance_sheet as of date shows a deficit in shareholder’s equity of dollar_figure our conclusion that the intercompany advances were contributions to capital and not debt requires an adjustment in that figure but even after adjustment gunther still had a substantial net deficit as of date a7 - although respondent asserts that some value should be attributed to goodwill patents and other intangibles not shown on gunther's balance_sheet in our view the evidence showed that gunther had destroyed its goodwill with ongoing quality problems and that its patents had little or no value we find nothing in the record to indicate that these assets had significant value and much to indicate that they did not respondent also argues that petitioner aggressively wrote down the values of gunther’s assets to support its claims of worthlessness and that use of discontinued operations treatment was improper respondent urges us to rely instead on gunther’s german commercial report for its fye date which was prepared on a going concern basis petitioner responds that the writedowns jeopardized its own banking and surety relationships and thus threatened the existence of the parent company consequently petitioner contends that it had a strong disincentive to overstate any writedowns petitioner further contends that its treatment of gunther as a discontinued operation was appropriate and that the resulting adjustment in the value of gunther’s assets confirmed management’s evaluation of the fair_market_value of those assets petitioner also argues that it was required to use u s gaap by sec_446 which states that a taxpayer shall compute taxable_income under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books -- - we find no support in the record for respondent’s allegations of unduly pessimistic valuation in connection with the discontinued operations writedowns petitioner presented the expert testimony of justin a gannon an audit partner in the san antonio office of arthur andersen llp on the propriety of adopting discontinued operations treatment with respect to gunther for fye date respondent stipulated that mr gannon was an expert in the field of accounting mr gannon’s report sets forth the underlying facts in support of his conclusion that discontinued operations treatment was appropriate respondent did not offer any expert testimony to rebut mr gannon’s testimony our consideration of all the evidence in this case including but not limited to mr gannon’s testimony convinces us that petitioner’s decision to adopt discontinued operations treatment was consistent with u s gaap and appropriate under the circumstances herein moreover petitioner has convinced us that its efforts with respect to gunther were directed to minimizing the substantial economic losses it reasonably anticipated from gunther’s catastrophic financial implosion and were not structured to distort its tax position swe note that the value of giinther’s interest in actium was increased as a result of discontinued operations treatment this writeup belies respondent's claim that discontinued operations treatment was undertaken solely to buttress petitioner's claim that gunther had become worthless --- - respondent’s reliance on gunther’s german commercial report for its fye date is likewise unsupported petitioner has amply demonstrated that gunther’s fye date commercial report used the book values of gunther’s assets instead of fair market values and that it did not realistically present gunther’s true financial condition or adequately state the value of petitioner’s investment in gunther we hold that because gunther’s liabilities substantially exceeded the fair_market_value of its assets as of date gunther lacked liquidation value as of date did gunther lack potential value as of date a corporation lacks potential value when there is no reasonable expectation that assets will exceed liabilities in the future steadman v commissioner t c pincite generally a lack of potential value is established by showing that an identifiable_event such as bankruptcy liquidation the appointment of a receiver or the cessation of normal business operations effectively has destroyed the corporation’s potential value id pincite morton v commissioner b t a pincite where however a corporation’s liabilities so greatly exceed the value of the corporation’s assets and the corporation’s assets and business are such that no reasonable expectation of profit to the shareholders exists the inability of a taxpayer to point to an identifiable_event as proof of a -- - lack of potential value is of no consequence morton v commissioner supra pincite see also steadman v commissioner supra pincite the record in this case leads us overwhelmingly to the conclusion that gunther had no potential value as of date after a thorough investigation prompted by the discovery of the omega transaction petitioner understandably concluded that guuunther’s financial condition was so dire that petitioner had no option but to minimize its losses and dispose_of gunther as soon as possible petitioner considered several alternatives in making its decision ultimately opting for a course of action that was designed to avoid gunther’s bankruptcy under german law and any default by gunther on its bank loans petitioner concluded that a bankruptcy proceeding and or a default on gunther’s bank loans could result in the assertion of a variety of contingent and potential liabilities and generate an even greater financial loss attributable to its investment in gunther than that projected from gunther’s orderly disposal both of petitioner’s experts opined that gunther was finished as a going concern and that its stock was worthless as of date respondent offered no expert testimony to refute their conclusions moreover although respondent argues that certain assets were not listed in gunther’s fye date commercial report he offered no evidence to rebut the testimony of petitioner’s witnesses that the assets in question -- - had no value given the overwhelming evidence of financial catastrophe introduced by petitioner respondent would have been wise to offer some affirmative evidence to demonstrate gunther’s potential value respondent failed to do so the record presented to us supports a conclusion that a prudent businessperson would have considered gunther's stock to lack potential value because the company's liabilities substantially exceeded the fair_market_value of its assets calculated on a conservative basis and gunther’s business was in such a state that guunther’s assets could not reasonably be expected to exceed its liabilities in the future our conclusion is consistent with that of the marketplace which confirmed that gunther's stock was worthless after hiring consultants and spending months seeking a purchaser petitioner could not find a company willing to acquire gunther on acceptable terms even though it essentially was willing to give gunther away before the offer from gai the only offer that petitioner received as a result of its efforts to dispose_of gunther after date would have required petitioner to pay the acquiring company the equivalent of over dollar_figure million and to provide guaranties and concessions worth millions when petitioner finally convinced gai to acquire gunther petitioner had to assume dollar_figure in bank debt release the right to reinstate the intercompany account receivable of dollar_figure it previously had waived to shore up gtinther’s german - - commercial report and forgive the remaining intercompany receivable of dollar_figure respondent argues nevertheless that gunther’s stock had value because petitioner received a promissory note of dm million under which gai promised to make installment payments for gunther’s stock we do not think that the receipt of a promissory note in date demonstrates that gunther’s stock had value as of date the amount of the bank loans petitioner assumed combined with petitioner’s additional advances to gunther during fye and substantially exceeded the face value of the promissory note the promissory note obligated gai to pay petitioner dm big_number only after petitioner had reconfigured gunther’s balance_sheet by eliminating a substantial part of gunther’s fixed and contingent liabilities as of the date of sale if anything the terms of the sale support our conclusion that gunther’s stock was worthless as of date gunther’s continuing financial problems effectively forced petitioner to provide economic benefits worth millions to gai to facilitate the sale in a nutshell respondent’s argument is that gunther was merely undergoing a downturn and that with sufficient recapitalization it would make a full recovery in support of his argument respondent notes that guunther has become marginally profitable in the hands of gai in the years following petitioner’s sale of the company while this point appears to weigh against our conclusion that gunther lacked potential value -- - it must be remembered that gai acquired a very different company on the date of its acquisition by gai gunther had been relieved of all liability for its outstanding bank loans and petitioner’s advances while gai was willing to acquire gunther with the hope of restoring it to profitability a loss is not any less definite and ascertained because in a later year someone is willing to take a chance on the losing venture at a nominal price steadman v commissioner t c pincite 10_bta_467 respondent argues that this is not a case like those cited by petitioner in which we found a lack of potential value despite continued operation or the absence of bankruptcy or liguidation proceedings because in those cases the companies were defunct as a result of various fundamental factors precluding all prospect of future worth according to respondent no fundamental factor precluded gunther’s prospects of future worth gunther was simply the victim of gross mismanagement and the financial consequences of that mismanagement could be reversed and were reversed with time respondent contends that the facts of this case are more analogous to those in wally findlay galleries intl inc v 3728_f2d_803 2d cir affg 6_bta_784 7_bta_414 remington typewriter co v commissioner 4_bta_880 emhart corp v commissioner tcmemo_1998_162 - - commissioner tcmemo_1996_293 and datamation servs inc v commissioner tcmemo_1976_252 we disagree in wally findlay galleries intl inc v commissioner supra we concluded that the taxpayer’s french subsidiary was insolvent by only dollar_figure and that the taxpayer had failed to sustain its burden of proving that the subsidiary lacked potential value in this case gunther’s insolvency conservatively calculated totaled several million dollars and was coupled with severe operational problems exacerbated by inept and perhaps dishonest management in datamation servs inc v commissioner supra we concluded that the datamation subsidiary was barely insolvent and needed only minor capital financing in order to continue as a going concern the severity of gunther’s financial problems was evident not just to petitioner but to third parties who considered acquiring gunther after date gunther’s situation more closely resembled the dire financial situations described in cases cited by petitioner e g 332_f2d_555 9th cir revg tcmemo_1963_183 28_f2d_803 2d cir affg 6_bta_784 50_tc_369 7_bta_414 emhart corp v commissioner tcmemo_1998_162 harrington v commissioner tcmemo_1972_ richards v commissioner tcmemo_1959_64 - -- in connection with his argument that gunther had potential value as of date respondent also raises a policy argument arguing petitioner’s position creates the possibility for abuse under sec_165 according to respondent a parent_corporation that owns a subsidiary in need of recapitalization could delay providing funding declare the stock worthless and then recapitalize the company we reject respondent’s argument because we do not see any abuse present in this case petitioner faced a very real financial crisis in which threatened to undermine its own financial stability it was not playing games designed to obtain an improper tax advantage conclusion under the well-established standards applicable to a worthless_stock loss it is clear that a taxpayer need not be an incorrigible optimist with respect to his investment steadman v commissioner supra pincite quoting 274_us_398 we believe that a prudent businessperson would have concluded that gunther lacked both liquidation value and potential value in fye date petitioner has proven it incurred a worthless_stock loss for fye in an amount egqual to the adjusted_basis of its gunther stock as of date we hold that petitioner may deduct that loss on its consolidated tax_return for fye the year the stock became worthless see sec_165 - - b deduction claimed on fye date return petitioner also claimed a worthless_stock deduction in the amount of dollar_figure in fye this amount represents the basis created by the first waiver subject_to reinstatement less the amount of the intercompany receivable that was deducted as a bad_debt in fye date in order to claim a worthless_stock loss the stock must become worthless during the taxable_year see sec_165 thus a taxpayer claiming a worthless_stock loss must prove that the security had value anytime during the year and that it became completely worthless during the year the deduction is claimed steadman v commissioner supra pincite on brief petitioner conceded that the worthless_stock loss it claimed on its fye tax_return is not deductible under sec_165 but argued instead that the amount is deductible under sec_166 as a bad_debt we reject this argument as discussed previously the amounts in question were capital contributions which cannot be deducted as bad_debts under sec_166 22_tc_1152 affd 229_f2d_241 2d cir plante v commissioner tcmemo_1997_386 affd 168_f3d_1279 11th cir w a krueger co v commissioner tcmemo_1967_192 because the amounts in question do not qualify as bona_fide debt and because petitioner conceded on brief that it is not entitled to deduct a worthless_stock loss with respect to advances made on - - gunther’s behalf after date we sustain respondent's determination regarding petitioner’s fye date worthless_stock deduction tit conclusion because petitioner’s shares of gunther’s stock became worthless during fye date petitioner is entitled to deduct a worthless_stock loss of dollar_figure for that year but is not entitled to any of the bad_debt deductions claimed consistent with respondent’s concession and this opinion additional_amounts charged to the intercompany account after date excluding only the bank debt assumed during fye shall be taken into account in computing petitioner’s capital_loss from the sale of gunther in fye date we have considered all arguments for a result contrary to that expressed herein and to the extent not discussed above we conclude that those arguments are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
